DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP 2017504856 to Clarivate Analytics.

Regarding claim 1, Clarivate Analytics teaches a blockchain based storage platform for managing privacy compliance in an organization, the storage platform comprising: 
a plurality of storage servers (fig. 1,  multiple servers 108); and at least one storage controller (fig. 1, data storage service 104), the at least one storage controller configured to: 
receive user data from a user associated with the organization (Fig. 2, computing service provider 202: provide information from the user to the authentication service); 
split the user data into a plurality of data chunks (claim 11: Splitting the data object into a first plurality of data chunks.  .) and store the each data chunk of the plurality of data chunks on a separate storage server selected from the plurality of storage servers (fig. 5, a separate upload request submits a data storage service for each data chunk.  The client computer system may send different sets of data chunks to different servers of the data storage service), 
wherein the each of the plurality of data chunks are encrypted using encryption keys stored on a distributed ledger (Fig. 5,  each chunk is encrypted with encryption 504 using symmetric key cryptography.  Fig. 2, In general, a cryptographic service may be a group of computing resources collectively configured to manage and use cryptographic keys for customers of a computing resource service provider. The key used by the cryptographic service 212 can be referenced when the customer submits a request to perform cryptographic operations (such as encryption, decryption, and message signing) and / or other operations such as key exchange.); 
generate an authentication token corresponding to the stored user data and a public key of a receiving organization (FIG. 6, the process 600 may also include a first initialization vector generation 608 and a first chunk of encryption 610 performed using the encryption key and the initialization vector. ); and 
provide the authentication token to at least one of the user or a third-party entity with a public encryption key, to enable the user or the third-party entity to securely share the stored user data with the organization (Once chunk encryption 610 is performed, process 600 submits the first chunk upload to a storage service endpoint 612, which may be a data storage service web server configured to process the upload request. May be included. Note that the storage service endpoint may be a computer system different from the computer system that received the request to start the multipart upload. ).Regarding claim 2, Clarivate Analytics further teaches the storage platform according to claim 1, the user data comprises personal information related to the user and information and documents related to the organization (Fig 10, media file, image file, audio file).Regarding claim 3, Clarivate Analytics further teaches the storage platform according to claim 1, wherein a new authentication token is generated and provided to the user whenever the user data is modified by the user (claim 12, wherein each data chunk of the second plurality of data chunks includes an encrypted data chunk from the first plurality of data chunks and the encryption chunk. And an initialization vector used to generate the normalized data chunk.).Regarding claim 4, Clarivate Analytics further teaches the storage platform according to claim 1, wherein the authentication token is received by the organization to permit the organization to access and update the stored user data (FIG. 2, in various embodiments, the computing resource service provider 202 comprises an authentication system 220 and a policy management service 222.  The authentication service may provide a token that other services can analyze to verify the authenticity of the request. ).Regarding claim 5, Clarivate Analytics further teaches the storage platform according to claim 1, wherein information related to accessing of the user data and updates of the user data are dynamically recorded on the distributed ledger, wherein an operation of accessing the user data includes at least one of uploading, updating, downloading, deleting, renaming, copying, moving and sharing of data (The client computer system may submit an upload request for each data chunk (or each set if the data chunks are divided into sets) separately. Each request may be initiated using the same service endpoint identifier (e.g., URL (Uniform Resource Locator)), and the data storage service may respond to the start of each request with the network address of the server processing the request. ).Regarding claim 6, Clarivate Analytics further teaches the storage platform according to claim 1, wherein the updates of the user data includes at least one of addition of new user data, deletion of an existing user data and modification of the existing user data by the user or the organization (A request to perform other management operations such as adding, deleting, changing, or modifying a customer policy or providing an inventory such as an existing policy.).Regarding claim 7, Clarivate Analytics further teaches the storage platform according to claim 1, wherein the distributed ledger maintains immutable records comprising information related to accessing of the stored user data and one or more updates made to the stored user data (when a service receives a request, the service (if such information is not cached locally), the information about the request (and / or the request itself), the policy for that customer, and the customer's existing It may be determined whether the policy can fulfill the request and transmitted to a policy management system that provides information to the service based on the determination.).Regarding claim 8, Clarivate Analytics further teaches the storage platform according to claim 7, wherein tracking accessing of the stored user data and one or more updates made to the stored user data is maintained in the distributed ledger (The job tracking system 404 is a computer configured to perform various operations relating to the tracking of certain types of fulfillment of requests to the data storage service 400, in particular, the tracking of requests performed asynchronously by the data storage service 400.).Regarding claim 9, Clarivate Analytics further teaches the storage platform according to claim 1, wherein each of the at least one storage controller managing user data of one or more users are operationally demarcated for delineating user data belonging to each of the one or more users (Fig. 4, the data storage service 400 may be archive data storage configured to archive data on behalf of one or more users as a customer of a computing resource service provider, for example. As shown in FIG. 4, the data storage service 400 includes a plurality of subsystems that enable operation of the service in various embodiments. For example, in one embodiment, the data storage service 400 includes a web interface system 402 that may be a system that includes one or more web servers where a request for the data storage service 400 may be submitted by a user of the data storage service 400.).Regarding claim 10, Clarivate Analytics further teaches the storage platform according to claim 1, wherein the encryption keys used for encrypting the plurality of data chunks are distributed and stored on a plurality of servers associated with the organization ( cryptographic service 212 (also referred to as a key management system),).Regarding claim 11, Clarivate Analytics further teaches the storage platform according to claim 1 is further configured to: migrate old user data and granular datasets, stored in a local storage associated with the organization, to the storage platform using a streaming platform of the organization; and generate authentication token corresponding to the old user data and the granular data sets ( an on-demand data storage service maintains stored data so that when a request for a data object is invoked, the data object can be provided in response to the request (or the data object can begin streaming).Regarding claim 12, Clarivate Analytics further teaches the storage platform according to claim 1 is further configured to transform a non-compliant storage system into a security-compliant storage system using a predetermined streaming mechanism and at least one proxy server associated with the organization, wherein the streaming mechanism and the proxy server record data activities for a non-invasive migration of non-compliant storage system into a security-compliant storage system  (Fig. 5, The transmission may be compliant with a web service request submitted to a data storage service. The process 500 divides data that does not have a certain size, such as data from a data set that changes over time, such as data that is streamed from one or more inputs (eg, video imaging and / or audio recording devices). May be used to send to a data storage service.).Regarding claim 13, Clarivate Analytics further teaches the storage platform according to claim 1 is configurable to be used in a data lake architecture to provide a privacy-compliant storage platform (Fig. 2, The electronic signature may be generated using secret information (eg, a private key of a key pair associated with the user) provided to both the authenticated entity (eg, the user) and the authentication system.).Regarding claim 14, Clarivate Analytics further teaches the storage platform according to claim 1 is configurable to replace a traditional storage platform including at least one of a Simple Storage Service (S3) or an object storage platform used in an organization (Fig. 3, The data storage service 300 also includes a plurality of data storage servers 306 and a metadata storage device 308 that can store metadata about various objects stored between the data storage services 306).

As per claims 15-28, this is a method version of the claimed platform discussed above in claims 1-14 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0288946 to Borzov : receiving, into the trusted environment, the data object identifier as an encrypted data object identifier; decrypting the data object identifier using a private key of the trusted environment; and sending the corresponding data chunk out of the trusted environment to the server as an encrypted corresponding data chunk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/TESHOME HAILU/Primary Examiner, Art Unit 2434